Citation Nr: 1630336	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1975 and from August 1979 to August 1980. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied service connection for PTSD.

The Veteran was afforded a hearing before RO personnel in June 2011.  A transcript of that proceeding is associated with the Veteran's claims file.

In August 2015, the Board dismissed the issue of service connection for sleep apnea and denied service connection for an acquired psychiatric disorder, other than depression, and tremors.  The Board recharacterized the claim to include psychiatric diagnoses other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appealed the portion of the August 2015 Board decision denying service connection for an acquired psychiatric disorder, other than depression, to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the parties filed a joint motion for vacatur and remand concerning the issue of service connection for an acquired psychiatric disorder, other than depression.  The Court granted the joint motion in May 2016.  The issue returns to the Board for action consistent with the May 2016 joint motion instructions.  

The Board notes that the Veteran perfected an appeal with respect to a claim for total disability based upon individual unemployability (TDIU) in May 2016.  This issue has not been certified to the Board.  Consequently, the Board will defer jurisdiction at this time.  

In May 2016, the Veteran filed a service connection claim for depression.  Since depression is construed as a separate claim than the one on appeal, it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Additional development is needed to comply with the May 2016 joint motion instructions.  The joint motion determined that the Board did not adequately comply with its duty to assist in verifying the PTSD stressors.  The October 2014 VA examiner indicated that one of the Veteran's stressor narratives was adequate to support a PTSD diagnosis.  The completed stressor development concerned a fatal training accident at Fort Ord, California in March or April 1974.  However, the incident was part of a larger stressor narrative that the October 2014 VA examiner deemed adequate to support a PTSD diagnosis.  The stressor narrative also included reports about several generalized events resulting in harm to other soldiers and an incident where a soldier lost his hand when he picked up a mortar round during training.  The joint motion determined that additional development was needed to verify other aspects of the PTSD stressor narrative deemed adequate to support a PTSD diagnosis.  

To comply with the May 2016 joint motion, the Veteran must have an additional opportunity to detail specific events occurring at Fort Ord, California and the occurrence of the hand loss casualty described within the October 2014 VA examination report.  The requested development must comply with Gagne v. McDonald, 27 Vet. App. 397, 403 (2015) (holding that limiting a record request to 60 days window does not necessarily establish that further search efforts would be futile, but also noting that the duty to assist does not require unlimited searches over an indefinite period of time).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a detailed report of any additional specific injury or accident he witnessed while serving at Fort Ord, California.  Request that he identify the name(s) of the individual(s) involved, specific casualty or injury that occurred and approximate date for its occurrence.  

Take appropriate action based upon his response.  Document all correspondence and make as many requests as necessary, to include ensuring that all dates identified by the Veteran are considered and contacting alternative sources identified in any record custodian's response.    

2.  Then, readjudicate the claim based on all the evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before returning the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

